Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1 in Figs. 1-20 in the reply filed on 5/31/2022 is acknowledged.  The traversal is on the ground(s) that it would not be a serious burden if the restriction is not required.  The arguments were persuasive and the restriction is withdrawn.


DETAILED ACTION
	This is the first action on the merits for application 16/801977.  Claims 1-17 are currently pending in this application.

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by LIAO (2019/0300112).

Regarding Claim 1, LIAO teaches A rear derailleur of a bicycle, comprising: a fixing portion (211) which is adapted to be connected to a frame (8) of the bicycle and has a first pivot portion and a second pivot portion; a linkage assembly (40)(30) comprising a first connecting shaft (30 or 40) and a second connecting shaft (30 or 40), wherein an end of the first connecting shaft is pivotally connected to the first pivot portion via a first pivot (93 or 91), and an end of the second connecting shaft is pivotally connected to the second pivot portion via a second pivot (93 or 91); a moving portion (10) having a third pivot portion and a fourth pivot portion, wherein the third pivot portion is pivotally connected to the first connecting shaft via a third pivot (94 or 92), and the fourth pivot portion is pivotally connected to the second connecting shaft via a fourth pivot (94 or 92); a chain guide assembly (15) connected to the moving portion (10); and a driving assembly (420)(431)(432) disposed on one of the first connecting shaft and the second connecting shaft, wherein the driving assembly comprises a motor (420) and a driving gear assembly (431)(432); an output shaft of the motor (420) is connected to the driving gear assembly (431)(432); the driving gear assembly is adapted to drive one of the first pivot, the second pivot, the third pivot, and the fourth pivot to drive the linkage assembly (40)(30) to pivot, thereby to drive the moving portion and the chain guide assembly (15) to move.

Regarding Claim 2, LIAO teaches wherein the driving assembly (420)(431)(432) is disposed on the first connecting shaft (40).

Regarding Claim 3, LIAO teaches wherein the driving gear assembly (431)(432) is connected to the first pivot (93).

Regarding Claim 4, LIAO teaches wherein the driving gear assembly (431)(432) is connected to the third pivot (94).

Regarding Claim 5, LIAO teaches wherein the driving assembly (420)(431)(432) is disposed on the second connecting shaft (40).

Regarding Claim 6, LIAO teaches wherein the driving gear assembly (431)(432) is connected to the second pivot (93).

Regarding Claim 7, LIAO teaches wherein the driving gear assembly (431)(432) is connected to the fourth pivot (94).

Regarding Claim 8, LIAO teaches further comprising a fixing member (shaft at 94), wherein a positioning hole (hole in 40 connected to 94) is disposed on one of the first pivot, the second pivot, the third pivot, and the fourth pivot which is connected to the driving gear assembly (431)(432); another positioning hole (hole in 10 connected to 94) is disposed on one of the first pivot portion, the second pivot portion, the third pivot portion, and the fourth pivot portion which is connected to one of the first pivot, the second pivot, the third pivot, and the fourth pivot; the fixing member (shaft at 94) passes through the positioning hole and the another positioning hole to fix a relative position between the positioning hole and the another positioning hole.

Regarding Claim 9, LIAO teaches wherein the linkage assembly (40)(30) comprises a motor bracket (410) disposed on one of the first connecting shaft and the second connecting shaft; the motor is disposed on the motor bracket (410).

Regarding Claim 10, LIAO teaches wherein the motor bracket (410) and one of the first connecting shaft and the second connecting shaft which provides with the motor bracket (420) are integrally formed as a monolithic unit.

Regarding Claim 16, LIAO teaches wherein the motor bracket (410) has at least one receiving space; the motor (420) and the driving gear assembly (431)(432) are disposed in the at least one receiving space.



Allowable Subject Matter
Claims 11-15, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest wherein a magnet is disposed on an end of one of the first pivot, the second pivot, the third pivot, and the fourth pivot which provides with the fixing member away from the fixing member; a magnetic sensor is disposed on one of the first connecting shaft and the second connecting shaft which provides with the motor bracket at where the magnet corresponds to with the other elements in Claim 11.
The prior art does not teach or suggest wherein a clutch assembly is disposed on one of the first pivot, the second pivot, the third pivot, and the fourth pivot, and comprises a first clutch member and a second clutch member which is abutted against the first clutch member in an axial direction of the clutch assembly; the first clutch member has a plurality of first clutch teeth extending toward the second clutch member; the second clutch member has a plurality of second clutch teeth extending toward the first clutch member; the second clutch teeth is meshed with the first clutch teeth with the other elements in Claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654